                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


NORMAN L. FOUNTAIN,

               Plaintiff,
                                                     Case No. 2:19-cv-3004

       vs.                                           Chief Judge Algenon L. Marbley

                                                     Chief Magistrate Judge Elizabeth P. Deavers

FIREFLY AGENCY, LLC, et al.,

               Defendants.

                                            ORDER

        This matter came before the Court on March 12, 2020 for a telephonic status conference.

Counsel for all parties appeared and participated in the conference.

       As discussed more fully during the conference, counsel for Plaintiff only very recently

made an appearance in this case. They request additional time to review the file and to file

appropriate motions. The request is well taken. The Court will by separate Notice schedule a

Preliminary Pretrial Conference for April 24, 2020 at 10:00 a.m.

       For purposes of docket administration and so that new counsel may determine how they

intend to proceed, Plaintiff’s Motion for Joinder (ECF No. 14) and Motion for Leave to File

Amended Complaint (ECF No. 22) are DENIED WITHOUT PREJUDICE.

               IT IS SO ORDERED.



                                             /s/ Elizabeth A. Preston Deavers______
DATED: March 16, 2020                        ELIZABETH A. PRESTON DEAVERS
                                             CHIEF UNITED STATES MAGISTRATE JUDGE
